PER CURIAM.
Affirmed. See Dows v. Nike, Inc., 846 So.2d 595, 602 (Fla. 4th DCA 2003) (holding: "Settlement agreements are not considered final when the record establishes the parties' intent to take further action prior to the completion of a binding agreement. Where essential terms of an agreement remain open, and subject to future negotiation, there can be no enforceable contract.") (citing Williams v. Ingram, 605 So.2d 890, 893 (Fla. 1st DCA 1992) and Suggs v. Defranco's, Inc., 626 So.2d 1100, 1101 (Fla. 1st DCA 1993) ).